12/01/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs September 8, 2021

              STATE OF TENNESSEE v. G’WAYNE WILLIAMS

            Direct Appeal from the Circuit Court for Lauderdale County
                       No. 9984    Joe H. Walker, III, Judge
                      _________________________________

                           No. W2020-01608-CCA-R3-CD
                       ___________________________________

A Lauderdale County jury convicted the Defendant, G’Wayne Williams, of numerous
sexual offenses. State v. G’wayne Kennedy Williams a/k/a Kenney Williams, No. W2018-
00924-CCA-R3-CD, 2020 WL 211546, at *1 (Tenn. Crim. App, at Jackson, Jan. 14, 2020).
The trial court imposed a sixty-four-year sentence. Id. On appeal, this court vacated and
dismissed fifteen of the Defendant’s convictions and concluded that the trial court had
improperly merged a number of the Defendant’s convictions. We remanded the case for
entry of corrected judgments and resentencing where applicable and affirmed the
Defendant’s remaining convictions. Id. On remand, the trial court dismissed the relevant
convictions, merged the additional relevant convictions, and resentenced the Defendant on
twelve of the convictions. The trial court concluded that it had lost jurisdiction as to the
Defendant’s remaining convictions affirmed on appeal. On this second appeal, the
Defendant asserts that the trial court erred in finding it had lost jurisdiction on the
convictions affirmed by this court. He further contends his sentence is excessive. After a
thorough review of the record and the applicable law, we affirm the trial court’s judgments.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN and J. ROSS DYER, JJ., joined.

Timothy J. Gudmundson, Clarksville, Tennessee, for the appellant, G’Wayne Williams.

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Mark E. Davidson, District Attorney General; and Julie K. Pillow,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION
                                         I. Facts


                                             1
This case arises from the Defendant’s repeated rape of the victim, his minor stepson,
between 2012 and 2015. Based on this conduct, a Lauderdale County grand jury indicted
the Defendant for four counts of rape; four counts of aggravated statutory rape; four counts
of statutory rape by an authority figure; four counts of sexual battery by an authority figure;
forty-five counts of incest; forty-one counts of rape of a child; forty-one counts of
aggravated sexual battery; and two counts of violating the requirements of the sex offender
registry. Williams, 2020 WL 211546, at *1.

                              A. Trial and Initial Sentencing

     In the interest of brevity, we quote only the victim’s direct testimony at trial, as
summarized by this court on appeal:

              [The victim] J.M. testified that his date of birth was December 14,
       2001, and that at the time of trial he was age fifteen. His mother, A.M.,
       married the Defendant in Wisconsin when J.M. was in third or fourth grade.
       J.M. stated that the Defendant wore a black ankle bracelet in Wisconsin, that
       the family moved to Tennessee before J.M. started fifth grade, and that the
       Defendant did not wear the ankle bracelet in Tennessee. J.M. said that the
       Defendant’s behavior changed once he stopped wearing the ankle bracelet.
       Specifically, in Wisconsin, the Defendant was “nice, kind, he was nice to
       [A.M., and they] used to go fishing[.]” Once the Defendant got the ankle
       bracelet off, it “was like [he] just changed bodies.” The Defendant told J.M.
       that he wore the ankle bracelet for “[h]is heart[,]” although J.M. “[knew]
       different[ly] now[.]”

               The family initially lived in a house on Main Street in Ripley,
       Tennessee, for about one year, then on College Street for one year, and finally
       on Spring Street for one or two years before J.M. moved to Chicago with his
       biological father. A.M., J.M.’s three sisters, and the Defendant lived with
       J.M. at those locations in Tennessee. At some point when the family lived
       on Spring Street, the Defendant and A.M. argued, and the Defendant moved
       into a trailer with [the Defendant’s brother].

                J.M. went to the Defendant’s trailer “[a] lot” to play video games,
       sometimes accompanied by three of his friends. J.M. spent the night at the
       trailer and had clothes there. J.M. stated that on January 16, 2015, he had a
       meeting at school with the principal, A.M., and some teachers regarding
       whether he would be sent to an alternative school for “acting out.” J.M.
       acknowledged that he had been acting out, and he stated that he was angry
       due to “[t]hings that [were] going on at home. Don’t know really why I was
       . . . taking my anger out on everybody else.” J.M. clarified that he referred

                                              2
to “[t]he things with [the Defendant].” J.M. stated that at the meeting, he
said that the Defendant “was touching” him. After he made this statement,
A.M. stayed in the room; the teachers left; and a police officer came into the
room. J.M. did not remember where A.M. went while the police officer
spoke to him.

       J.M. testified that he did not tell A.M. about the abuse because he was
“afraid.” He said, though, that he told A.M. about an instance in which he
and the Defendant watched pornography together when J.M. was in fourth
grade.

        J.M. testified that on January 15, 2015, he was at the Defendant’s
trailer with his friends and [the Defendant’s brother]. [The Defendant’s
brother] left to visit his girlfriend. J.M. and his friends played video games
on an Xbox. J.M.’s friends were picked up by their mother. J.M. went to the
“back bedroom” to retrieve “the game box” and the Defendant followed him.
The Defendant told J.M. to pull down his pants; the Defendant pulled down
his own pants; the Defendant applied a lubricant to his penis and sat on the
bed; and the Defendant told J.M. to “sit on” his penis. J.M. faced away from
the Defendant and did as he was told; the Defendant ejaculated. The
Defendant told J.M. to put his mouth on the Defendant’s penis, and J.M.
complied. The Defendant told J.M. “to get in a dog position” on the bed;
J.M. complied; and the Defendant anally penetrated J.M. with his penis
before ejaculating into a towel. When asked “how long this had been going
on,” J.M. estimated five years. J.M. stated that “things” also happened at the
Spring Street, College Street, and Main Street houses.

       J.M. testified that on one occasion in the Spring Street house, the
Defendant went to an upstairs closet, applied petroleum jelly to his penis,
came into J.M.’s bedroom, and anally penetrated J.M. J.M. was positioned
with his back on the floor with his legs over his head. On another occasion
at the Spring Street house, the Defendant told J.M. to put his mouth on the
Defendant’s penis while they were in J.M.’s bedroom. On yet another
occasion at the Spring Street house in the basement, the Defendant took “two
covers down [and] put them on the floor” and applied “another grease to his
penis”; the Defendant anally penetrated J.M; the Defendant put his mouth on
J.M’s penis and told J.M. to put his mouth on the Defendant’s penis; and J.M.
put his mouth on the Defendant’s penis.

       J.M. testified that when the family lived on College Street, the house
was small and they shared bedrooms. A.M. worked delivering food to
elderly people, and the Defendant had a key to A.M.’s workplace. When no


                                      3
       one else was in the building, the Defendant took J.M. to A.M.’s workplace’s
       reception area, applied cocoa butter to his penis, and told J.M. to “sit on it.”

               J.M. testified that when the family lived on Main Street, on one
       occasion, A.M. was doing J.M.’s sister’s hair in a front room when the
       Defendant took J.M. into A.M.’s bedroom. The door was closed; the
       Defendant did not apply lubricant to his penis and told J.M. to sit on it; and
       the Defendant anally penetrated J.M. as the Defendant sat on the bed. The
       Defendant did not undress, and J.M. had his pants pulled down in the back.
       On another occasion, A.M. and J.M.’s sisters went to church, but the
       Defendant told A.M. falsely that J.M. had thrown up so that the Defendant
       and J.M. would stay home. In the front room of the house, the Defendant
       anally penetrated J.M. without using lubricant. J.M. was in “a dog position”
       with “one leg . . . off the couch[.]” J.M. stated that generally, “either . . .
       somebody [was] home and [the Defendant] would tell me to come into the
       room and lock – I mean, not lock the door – close the door, or they would be
       gone to church.” One time, the Defendant told A.M. that they needed milk
       to get her to leave the house, but J.M.’s sister remained in the house.

               J.M. testified that it “d[id]n’t feel right” when the Defendant anally
       penetrated him and that it sometimes hurt. J.M. stated that after the meeting
       at his school, he told his teachers, family members, a friend, a doctor, a foster
       parent, a person at the “Carl Perkins Center,” a police officer, and a social
       worker what the Defendant had done to him. J.M. also testified in a
       preliminary hearing. J.M. affirmed that he was telling the truth and stated
       that when he was living with his father in Chicago, [the Defendant’s brother]
       called him and said, “Why did you tell, and couldn’t [you have] told any
       other of our family members.” J.M. said that the Defendant sent letters to
       A.M. and that [the Defendant’s brother] signed them and claimed to have
       authored them.

Williams, at *7. Based upon the evidence presented at trial, the jury convicted the
Defendant as charged: four counts of rape; four counts of aggravated statutory rape; four
counts of statutory rape by an authority figure; four counts of sexual battery by an authority
figure; forty-five counts of incest; forty-one counts of rape of a child; forty-one counts of
aggravated sexual battery; and two counts of violating the requirements of the sex offender
registry. Id. at *17. After merger, the remaining convictions reflected three convictions
for rape (Class B felony), eight convictions for rape of a child (Class A felony), and two
counts of violating the sex offender registry (Class E felony). Id.

       The following occurred at the Defendant’s initial sentencing hearing:



                                              4
       The trial court found that the Defendant was convicted in 1991 of
sexual battery in Wisconsin and “received a conviction of first degree sexual
assault of a child,” for which he had received a twelve-year sentence, to be
served consecutively to another sentence he was serving. In 1990, the
Defendant was convicted of “possession or receiving or selling” a stolen
vehicle, for which he received thirty months [of] probation. In 1989, he was
convicted of sexual assault, for which received a three-year sentence, to be
served in confinement for ninety days and the remainder on probation. That
court ordered the Defendant not to have contact with juveniles. The
Defendant’s prior sex offenses involved his twelve-year-old niece and an
eight-year-old “female friend.”

        The trial court sentenced the Defendant to twelve years each for the
rape convictions in Counts 1, 6, and 11 as a Range II, multiple offender,
which carried statutory 100% service. The court ordered concurrent service
of the sentences. The court sentenced the Defendant to twenty-five years
each for the rape of a child convictions in Counts 48, 51, 54, 57, 60, and 69.
The court noted that the statute mandated a Range II sentence regardless of
the Defendant’s range classification. The court ordered the rape of a child
sentences to run concurrently with one another and consecutively to Counts
1, 6, and 11. The court sentenced the Defendant to twenty-five years each
for the rape of a child convictions in Counts 105 and 108. The court ordered
the sentences to run concurrently with one another and consecutively to
Counts 48, 51, 54, 57, 60, and 69. The court sentenced the Defendant to two
years for each of the sex offender registry convictions in Counts 144 and 145,
to run concurrently with one another but consecutively to all other counts.
The court stated that the Defendant was not eligible for probation or
community corrections.

        The trial court found by a preponderance of the evidence that the
Defendant was an offender with a record “of criminal activity of abusing
children, worse than abusing children. It is extensive. He’s a dangerous
offender who indicates [ ] little or no regard for the rights of children or the
ability of children to remain free from his type of being a predator.” The
court also found that consecutive sentencing was reasonably related to the
severity of the offenses committed and served to protect the public or society,
“especially children, from further criminal activity by someone who has
resorted to the same kind of conduct in the past, served a penitentiary
sentence, released, and immediately takes it back up[.]” The court stated that
the sentences were “congruent with the general principles of sentencing” and
that the Defendant had been convicted of two or more offenses involving
sexual abuse of a minor. The court considered “aggravated circumstances
arising from the relationship between the [D]efendant and the victim; and

                                       5
       that the timespan of the [D]efendant’s undetected sexual activity, the nature
       and scope of the sexual activity, and the extent of the residual, physical, and
       mental damage to the victim was severe[.]” The Defendant’s total effective
       sentence was sixty-four years.

Id. at *17-18 (footnotes omitted).

                              B. First Appeal and Remand

        During his first appeal to this court, the Defendant argued, relevant here, that the
evidence was insufficient to support his convictions for rape and rape of a child and that
the trial court erred in its application of “certain enhancement factors” in sentencing and
imposed an excessive sentence. Id. at *18.

       In our opinion, this court concluded that, relative to the rape of a child, aggravated
sexual battery, and incest convictions in Counts 48-62, the State had not carried its burden
of proving its election beyond a reasonable doubt. Id. at *24. We also concluded that the
victim’s age was not proven beyond a reasonable doubt relative to the rape of a child and
aggravated sexual battery convictions in Counts 48, 50, 51, 53, 54, 56, 57, 59, 60, and 62,
and that as a result the evidence was insufficient to support the convictions. Id. We
therefore dismissed and vacated the Defendant’s convictions in Counts 48, 49, 50, 51, 52,
53, 54, 55, 56, 57, 58, 59, 60, 61, and 62 and remanded the case to the trial court for
resentencing in light of those reversals. Id. Additionally, although raised by neither party,
this court concluded that the trial court had improperly merged some of the Defendant’s
convictions, id. at *29, stating the following:

              We conclude that the trial court improperly merged aggravated
       statutory rape (Counts 2, 7, and 12), statutory rape by an authority figure
       (Counts 3, 8, and 13), sexual battery by an authority figure (Counts 4, 9, and
       14), and incest (Counts 5, 10, and 15) into the rape convictions (Counts 1, 6,
       and 11). Each of these respective convictions require elements pertaining to
       the victim’s and the defendant's ages and relationship (kinship or a position
       of trust) that rape does not; similarly, they do not require proof of non-
       consent.

               We note, however, that sexual battery by an authority figure is a
       lesser-included offense of statutory rape by an authority figure. Two
       differences exist in the elements of these offenses—proof of sexual contact
       versus sexual penetration and proof of the defendant’s being at least four
       years older than the victim. Relative to the degree of sexual contact, pursuant
       to part (b) of our supreme court’s analysis in State v. Burns, 6 S.W.3d 453,
       466-67 (Tenn. 1999), an offense is a lesser-included offense if the only
       distinguishing elements establish, in relevant part, “a different mental state

                                              6
       indicating a lesser kind of culpability . . . [or] a less serious risk of harm to
       the same person[.]” Proof of sexual contact involves a less serious risk of
       harm than sexual penetration. See, e.g., State v. Howard, 504 S.W.3d 260,
       274 (Tenn. 2016) (discussing in the context of rape of a child and aggravated
       sexual battery that sexual contact involved a less serious risk of harm and a
       lesser degree of culpability than sexual penetration). The only remaining
       distinguishing element between the offenses is proof of the defendant’s age
       in statutory rape by an authority figure. Because each offense does not
       contain a distinct element from the other, they should have been merged to
       reflect three counts of statutory rape by an authority figure. Therefore, we
       remand for corrected judgments reflecting the merger of Counts 4, 9, and 14
       into Counts 3, 8, and 13, respectively, and separate sentencing on Counts 2,
       3, 5, 7, 8, 10, 12, 13, and 15.

              Likewise, the trial court erred by merging the incest convictions in
       Counts 49, 52, 55, 58, 61, 70, 106, and 109 into the rape of a child convictions
       in Counts 48, 51, 54, 57, 60, 69, 105, and 108, respectively. Incest requires
       proof of a familial relationship and does not require proof of the victim’s age.
       However, because the State’s elected dates were not proven in relation to
       Counts 49, 52, 55, and 61, as discussed above, these convictions have been
       reversed and dismissed. We therefore remand for sentencing on the
       remaining incest convictions in Counts 70, 106, and 109.

              The Defendant’s convictions as revised herein will reflect the
       following: three counts of rape (Counts 1, 6, and 11); three counts of
       aggravated statutory rape (Counts 2, 7, and 12); three counts of statutory rape
       by an authority figure (Counts 3, 8, and 13); six counts of incest (Counts 5,
       10, 15, 70, 106, and 109); three counts of rape of a child (Counts 69, 105,
       108); and two counts of violating the sex offender registry (Counts 144 and
       145). None of these convictions should be merged. We remand the
       convictions for resentencing.
.
Id. at *31. Based on these conclusions, this court reversed and dismissed fifteen of the
Defendant’s convictions for insufficient evidence and remanded to the trial court for
resentencing “for the entry of judgments reflecting separate convictions in Counts 2, 3, 5,
7, 8, 10, 12, 13, 15, 70, 106, and 109, and for the entry of corrected judgments reflecting
the merger of Counts 4, 9, and 14 into Counts 3, 8, and 13, respectively.” Id. This court
affirmed the trial court’s judgments in all other respects. Id.

                                      C. Resentencing

       On remand, the trial court held a hearing and heard brief arguments from the parties,
following which it entered a corrected judgment form for each of the dismissed

                                              7
convictions. The trial court also entered corrected judgments merging “Count 4 into Court
3, Count 9 into Count 8, Count 14 into Count 13.” As for resentencing, the trial court
proposed that the Defendant be sentenced to the minimum within-range sentence, and that
the sentences run concurrently, which would not change the Defendant’s sentence.

       The trial court addressed the Defendant’s “overall” sentence, stating that it had “lost
jurisdiction” on the convictions not addressed by this court as “needing correcting,
resentencing, or merging.” The trial court resentenced the Defendant as follows:

       So in Count 2, the Court sentences the defendant to 4 years concurrent with
       Count 1 through 15. In Count 3 to 12 years concurrent with Count 1 through
       15. In Count 5 to 6 years concurrent with Count 1 through 15. In Count 7, 4
       years concurrent to Count 1 through 15. In Count 8, 12 years for Count 1
       through 15. In Count 10 to 6 years in Counts 1 through 15. Count 12 to 4
       years in Counts 1 through 15. In Count 13 to 12 years concurrent with Counts
       1 through 15. In Count 15 to 6 years concurrent with Counts 1 through 15
       or 14. In Count 70, the defendant is sentenced to 6 years concurrent with
       Count 69, which is one of the sentences which he’s actually serving. But
       consecutive to Counts 1, 6, and 11. Again -- and in Count 106, concurrent
       with Count 105, which is a sentence for which he’s actually serving and
       consecutive to Counts 1 through 15 and Count 69. And for Counts 109,
       concurrent with Count 108. Again, a sentence that he’s actually serving. 108
       and 105 are concurrent to one another and consecutive to Counts 1 through
       15 and Count 69. That’s a 6-year sentence.

The trial court stated that the net effect of the resentencing did not change the Defendant’s
total effective sentence and that it did not have jurisdiction to address the remaining counts
that had been affirmed by this court on appeal. It is from these judgments that the
Defendant now appeals.

                                        II. Analysis

       On appeal, the Defendant asserts that the trial court erred in finding it had lost
jurisdiction on the convictions affirmed by this court. He further contends his sentence is
excessive. We respectfully disagree.

                                      A. Jurisdiction

         The Defendant contends that the trial court erred in its determination that it lacked
the jurisdiction to resentence the Defendant, in light of his fewer convictions than at the
initial sentencing hearing. The State responds that the trial court properly concluded it did
not have jurisdiction to resentence the Defendant as to his convictions affirmed by this
court in the initial appeal. We agree with the State.

                                              8
        It is long settled that “a trial court’s judgment becomes final thirty days after its
entry unless a timely notice of appeal or a specified post-trial motion is filed.” State v.
Pendergrass, 937 S.W.2d 834, 837 (Tenn. 1996) (citing Tenn. R. App. P. 4(a) and (c);
State v. Moore, 814 S.W.2d 381, 382 (Tenn. Crim. App. 1991)). “The jurisdiction of the
Court of Criminal Appeals attaches upon the filing of the notice of appeal and, therefore,
the trial court loses jurisdiction.” Id. (citations omitted). Once the trial court loses
jurisdiction, it generally has no power to amend its judgment. Id. (citing Moore, 814
S.W.2d at 382). Such is the case here. This court, in its opinion on the Defendant’s first
appeal, affirmed all of the Defendant’s convictions save those we explicitly remanded for
dismissal, merger, or resentencing. The convictions we affirmed on appeal were within
the jurisdiction of this court alone, as the trial court lost its jurisdiction when they became
final and/or were appealed to this court, and, without further action by this court, the trial
court had no jurisdiction to amend. Id.; see also State v. Green, 106 S.W.3d 646, 648-49
(Tenn. 2002). Accordingly, the trial court was without jurisdiction to take any action on
the Defendant’s convictions, other than those expressly dismissed or remanded for further
action by this court. The Defendant is not entitled to relief on this issue.

                                       B. Sentencing

        The Defendant also contends that his total effective sentence is excessive. He
contends that we should review his sentence de novo with no presumption of correctness.
The State replies that the trial court properly sentenced the Defendant to a within-range
sentence and that it did not abuse its discretion in doing so. The State points out that the
trial court was limited to its previous sentencing decisions that were affirmed by this court.
We agree with the State.

        “[S]entences imposed by the trial court within the appropriate statutory range are to
be reviewed under an abuse of discretion standard with a ‘presumption of reasonableness.’”
State v. Bise, 380 S.W.3d 682 (Tenn. 2012). A finding of abuse of discretion “‘reflects that
the trial court’s logic and reasoning was improper when viewed in light of the factual
circumstances and relevant legal principles involved in a particular case.’” State v. Shaffer,
45 S.W.3d 553, 555 (Tenn. 2001) (quoting State v. Moore, 6 S.W.3d 235, 242 (Tenn.
1999)). To find an abuse of discretion, the record must be void of any substantial evidence
that would support the trial court’s decision. Id. at 554-55; State v. Grear, 568 S.W.2d
285, 286 (Tenn. 1978); State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980). The
reviewing court should uphold the sentence “so long as it is within the appropriate range
and the record demonstrates that the sentence is otherwise in compliance with the purposes
and principles listed by statute.” Bise, 380 S.W.3d at 709-10. So long as the trial court
sentences within the appropriate range and properly applies the purposes and principles of
the Sentencing Act, its decision will be granted a presumption of reasonableness. Id. at
707.


                                              9
        We would note that the only sentences available for our reconsideration are those
for which the Defendant was resentenced on remand, as the remainder of his sentences
became “law of the case” when the convictions were affirmed by this court on appeal. See
Rouse v. Daimler Chrysler Corp., 300 F.3d 711, 715 (6th Cir. 2002) (noting that the law
of the case doctrine, which generally prevents reconsideration of claims that have been
decided at a previous stage in the same litigation); see also Memphis Publ’g Co. v. Tenn.
Petroleum Underground Storage Tank Bd., 975 S.W.2d 303, 306 (Tenn. 1998)
(recognizing that the law of the case doctrine “is a longstanding discretionary rule of
judicial practice which is based on the common sense recognition that issues previously
litigated and decided by a court of competent jurisdiction ordinarily need not be revisited”).

        As to the Defendant’s sentences for which he was resentenced by the trial court
upon remand, the trial court simply imposed the within-range minimum sentence
applicable to the Defendant’s convictions. We note the lengthy consideration undertaken
by the trial court at the Defendant’s initial sentencing, identifying the purposes and
principles of sentencing in light of the Defendant’s criminal behavior and the grave nature
of his offenses, as well as his weighty criminal history. Abiding by these considerations,
the trial court imposed the minimum sentence upon remand. We conclude that the trial
court did not abuse its discretion when it did so, and the Defendant is not entitled to relief
on this issue.

                                      III. Conclusion

     In accordance with the aforementioned reasoning and authorities, we affirm the
judgments of the trial court.


                                                  _________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE




                                             10